Citation Nr: 1607984	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Veteran was scheduled for a December 2015 Travel Board hearing, but failed to appear.  His hearing request, has therefore been withdrawn.  

The RO denied service connection for posttraumatic stress disorder (PTSD) in a June 1995 rating decision.  The Board finds that while the RO provided VCAA notice addressing a new and material evidence claim, the RO the claim for service connection for depression and anxiety as a new claim in a September 2009 rating decision.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Board finds that the requirements for a claim for PTSD differ from other acquired psychiatric disorders.  Accordingly, the Board finds that the Veteran has submitted a new claim for service connection, and not a claim based on new and material evidence.  The Board finds that it has not impermissibly limited the scope of the Veteran's claim, as the Board has considered all currently diagnosed acquired psychiatric disorders shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A currently diagnosed acquired psychiatric disorder, to include depression, anxiety, and panic disorder, are not related to service.

2.  A currently diagnosed herniated disc is not related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a low back disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 
38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued May 2009 preadjudicatory notice letters which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and VA treatment records.  

The Board finds that VA medical examinations or opinions are not necessary to address the Veteran's currently diagnosed acquired psychiatric disorder and low back disability.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates no in-service event, injury, or disease of the lumbar spine and no psychiatric symptoms or diagnoses in service, there is no duty to provide a VA medical examination.  Absent evidence establishing that an event, injury, or disease, or even chronic symptoms related to an orthopedic disability of the lumbar spine or a psychiatric disability in-serivce, the Board finds that there is no duty to provide a VA medical examination, and a medical opinion is not necessary for disposition of the claims on appeal.  See McClendon, 20 Vet. App. at 81.  While the Veteran's representative contends an April 2015 statement that PTSD could be related to a motorcycle accident in service, the Board finds that the Veteran has not been diagnosed with PTSD, nor is there any indication that a currently diagnosed acquired psychiatric disability is related to any incident or event in service.  For these reasons, the Board finds that additional development, to include a request for an examination, is not warranted in this instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The currently diagnosed herniated disc, depression, anxiety, and panic disorder are not chronic diseases under 38 C.F.R. § 3.309(a); therefore, the provisions of 
38 C.F.R. § 3.303(b) do not apply to the this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran identified current diagnoses of depression and anxiety in an April 2009 claim.  The Veteran's representative contends an April 2015 statement that claimed PTSD may be related to a motorcycle accident in service.  His representative contends in a February 2016 statement that the Veteran's mental health issues began in service.

Service treatment records do not identify any psychiatric symptoms or complaints, nor are any behavioral or disciplinary problems indicated in service personnel records.  

Psychiatric treatment was not identified in the record until many years post-service.   VA treatment records show that the Veteran was hospitalized on several occasions from 1993 to 1995 for mixed substance dependence, to include heroin, cocaine, and alcohol.  Diagnoses of depression and anxiety were not indicated at that time.  In an April 1995 VA examination for PTSD, the Veteran did not identify any in-service stressors, but instead, identified a long history of substance abuse in service and post-service.  After a comprehensive psychiatric evaluation, the Veteran was diagnosed only with polysubstance dependence.  

Current VA treatment records, dated from 2008, identify current diagnoses of opiate dependence, alcohol dependence, major depressive disorder, generalized anxiety, and panic disorder.  VA mental health treatment records identify a history of substance abuse beginning prior to service and continuing to the present.  In October 2008, the Veteran reported that he dropped out of school due to problems with drugs and alcohol in the eighth grade.  In April 2009, he indicated that his problems with alcohol and drugs began sometime between the ages of 13 and 15.  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2051); 38 C.F.R. § 3.1(m) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  The Board finds that a history of in-service substance or alcohol abuse noted in VA treatment records was, by regulation, willful misconduct, for which service connection is not available.  
38 C.F.R. § 3.301(c).  The evidence of record does not otherwise show that drug abuse in service was caused by a primary service-connected disability.  Instead, psychiatric treatment records show that the Veteran's problems with drugs and alcohol began prior to service and that anxiety and depression were diagnosed many years after service separation and many years after the Veteran's initial diagnose for  polysubstance dependence.  Therefore, the Board finds that service connection cannot be awarded for the Veteran's polysubstance dependence.

The Board finds that qualifying acquired psychiatric disorders, including depression, anxiety, and panic disorder, were not diagnosed until 2008, many years after service separation in 1977, and there is no evidence of record, lay or medical, that tends to relate currently diagnosed depression, anxiety, and panic disorder to service.  Absent any event, injury, symptoms, or complaints related to depression or anxiety in service, and absent any nexus between a currently diagnosed acquired psychiatric disorder and service, the Board finds that the weight of the evidence is against the claim for service connection for an acquired psychiatric disorder.  Because the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include depression, anxiety, and panic disorder, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).

The Veteran contends in a July 2010 substantive appeal that he had a back injury in service around 1976 or 1977.  He reported that he also sustained other injuries from a motorcycle accident that year.  

Service treatment records show that the Veteran reported a history of recurrent back pain during a July 1973 enlistment examination.  The examination report noted that the Veteran had strained his back two years prior while lifting.  No back complaints, injuries, or diagnoses were otherwise identified in service treatment records.  While service treatment records show that the Veteran was treated in September 1976 for injuries to the right ankle and right hand sustained in a motorcycle accident, no back complaints were identified, and no injury to the back was otherwise identified in service.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2015).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

A July 1975 enlistment examination report identifies only a history of back strain.   Accordingly, the Board finds a chronic back disability was not "noted" at service entrance.  See 38 C.F.R. § 3.304(b)(1) .  Accordingly, absent clear and unmistakable evidence showing that a chronic back disability preexisted service and was aggravated therein, the Board finds that the Veteran was presumed to be sound at service entrance with regard to the claimed low back disability, and the present claim is for direct service connection and not aggravation.

The Veteran has a currently diagnosed herniated disc, noted in VA treatment records.  While the Veteran is shown by VA treatment records to have chronic low back pain, a diagnosis of arthritis was not identified by medical evidence of record. 

The Board finds that a currently diagnosed herniated disc was not incurred in service.  No back complaints were identified in service treatment records, and no back complaints were identified by the evidence of record until 2007, decades after service.  The Board finds that the Veteran's contention with regard to injuring his back in service is not credible.  The Veteran provided no detail with regard to the nature of the alleged in-service back injury.  The Board finds that had the Veteran sustained an injury to the back in service, he would have reported such symptoms just as he reported hand and ankle pain during a 1976 motorcycle accident and during the course of subsequent treatment for the hand.  Service treatment records appear complete and show that the Veteran had no back complaints in service or at the time of a September 1976 motorcycle accident.    See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Accordingly, the Board finds that the Veteran's more recent assertion of a back injury in service, made for compensation purposes, is not credible.  

The Board finds that the evidence of record does not otherwise tend to relate a currently diagnosed herniated disc to service.  For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a back disability.   Because the preponderance of the evidence is against the claim for service connection for a low back disability, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).




	



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a low back disability is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


